AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2) °
Civil Action No. 4:20-cv-784-WBG

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (0)

This summons for (name of individual and title, if any) MORY ARQ UE? AN HER OFaL CAPAGITY AS THE COURT ADMINISTRATOR

 

was received by me on (date) 9/30/2020

0 I personally served the summons on the individual at (piace)

 

On (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

I served the summons on (name of individual) NICK PURIFOY, LEGAL COUNSEL , who is

designated by law to accept service of process on behalf of (name of organization)

 

 

MARY A MARQUEZ, IN HER OFFICIAL CAPACITY AS THE COURT ADMINISTRATOR, *
FOR JACKSON COUNTY MISSOURI on (date) 9/30/2020 ; or

1 I returned the summons unexecuted because : or

 

O. Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 10/1/2020 aa

5 signature

JAMES HANNAH - PROCESS SERVER

Printed name and title

 

P.O. BOX 7471
OVERLAND PARK KS 66207

Server's address

 

Additional information regarding attempted service, etc:
AO 440 (Rev. 06/12} Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Western District of Missouri

KC Tenants

 

Plaintiff(s)

Vv. Civil Action No. 4:20-cv-784-WBG

David M. Byrn

 

Nae Nl ee ee Snel” ee! Set eee! See”

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address} Mary A. Marquez, Court Administrator
415 E. 12th
Kansas City, Missouri 64106

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) —— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Anthony E. Rothert

ACLU of Missori
906 Olive, Suite 1430
St. Louis, Missouri 63101

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

shits a a; I Shp
CLERKO OF COURT “ey

Date SEP 30, 2020

 

 
